DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2022 has been entered.

Applicants' arguments, filed April 13, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 45 – 48, 50, 51 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Vedakumari et al. (Biochim Biophys Acta, 2013) in view of Marx et al. (US 2003/0045690) and Gaumet et al. (Eur J Pharm Biopharm, 2008).
Vedakumari et al. discloses the preparation of fibrin nanoparticles (FNPs) whose characteristics, including the in vivo biodistribution, were studied (whole document, e.g., abstract). The particles had a well-defined spherical shape with average diameters ranging from 10 – 25 nm with the use of such nano-sized particles as carrier systems include high cellular uptake with good suspendability and easy penetration and the larger surface-to-volume possessed by smaller particles results in a high drug loading capacity with a slow rate of drug diffusion (p 4226, col 2, ¶ 8). The FNPs did not affect blood coagulation times (section 3.2). Prolonged systemic circulation is desired with the FNPs showing a very high plasma concentration at 30 minutes followed by gradual decrease with elimination of the particles from the blood stream 12 hours after injection (¶ bridging p 4250 and 4251 and figure 6). The particles did not pass through the blood brain barrier and predominantly distributed in the liver, followed by the lung, kidney and spleen (p 4251, col 1, ¶ 1). The produced nanoparticles were biocompatible and taken up by cells with a relatively moderate blood circulation time compatible for drug delivery applications with other characteristics demonstrating a lack of significant toxicity in vivo and thus may be used as potential vehicles for drug delivery applications (p 4251, col 1, ¶ 2). As discussed in section 2.2, fibrin was dissolved to form a basic solution, to which acid was added, and nanoparticles were formed. No crosslinking agent was present (see also p 4226, col 2, ¶ 7) and therefore the limitation of less than 25% covalently crosslinking is met, and the particles would not form from non-polymerized fibrin. The formed particles were 25 – 28 nm in size (p 4226, col 2, ¶ 7), meeting the limitation of less than 10 µm diameter in the hydrated state. Compositions of the prepared nanoparticles in deionized water, phosphate buffered saline (PBS; section 2.3), HEPES buffered saline (section 2.5) and tissue culture media (sections 2.5 and 2.6) were prepared, reading on a composition comprising fibrin particles and one or more pharmaceutically acceptable excipients.
Particles 100 nm – 10 µm in size are not disclosed.
Marx et al. discloses fibrin nanoparticles (FNPs) having a mean diameter of 200 – 2,000 nm and methods for preparing fibrin particles of various sizes including nanoparticles and microparticles (whole document, e.g., abstract). The FNPs are prepared from fibrinogen, thrombin and Factor XIII that acts as the crosslinking agent to form particles that are preferably extensively crosslinked (¶ [0024]). Various methods to prepare variously sizes particles are disclosed, including homogenization of an oil emulsion after fibrin microbeads were formed (¶ [0009]); homogenization or grinding of fibrin pieces after clot formation and dehydration followed by isolation of particles of the desired size (¶ [0010]); heating an obtained fibrin clot to obtain pieces that are then homogenized to obtain particles of the desired size that are then isolated (¶ [0011]); or spray drying a mixture of the ingredients that will form the fibrin clot that are then dried and particles of the various sizes including fibrin nanoparticles (FNP) and fibrin microbeads (FMB) are obtained (¶ [0012]). An agent can also be admixed with or couple to the fibrin particles (¶¶ [0013] – [0016]). Suitable agents exemplified at ¶ [0040] include a wide range of compounds including drugs and growth factors. Amine or carboxyl groups on the fibrin particle surface can be used for coupling agents such as proteins or drugs, such as by using crosslinking reagents through their carboxy or amine groups, reading on covalently conjugated therapeutic agents.
Gaumet et al. discloses polymeric drug loaded nanoparticles (NPs) have been extensively studied in the field of drug delivery and their biodistribution depends on physicochemical properties, especially size (abstract). Before reaching their target, nanoparticles undergo a biodistribution step, possibly crossing epithelial barriers and travelling through the vascular bed (p 1, col 1). Small particles (< 25 – 30 nm) are eliminated by renal clearance while larger particle can be rapidly taken up by the mononuclear phagocytic system (MPS) cells present in the liver, spleen and to a lesser extent in the bone marrow (sentence bridging cols 1 and 2 on p 1). 150 – 300 nm NPs are mainly found in the liver and spleen and those 30 – 150 nm in size are located in the bone marrow, heart, kidney and stomach (p 1, col 1, ¶ 1). Fenestrations and vasculature can undergo modifications under various pathological conditions with neovasculature of tumor growth characterized by a discontinuous endothelium with large fenestrations of 200 – 780 nm (p 1, col 1, ¶ 2). Table 1 reports fenestration sizes for various organs. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to vary the size of the drug delivery fibrin NPs of Vedakumari et al. depending on the desired target location for drug delivery. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Gaumet et al. discloses that the size of nanoparticle plays an important role in determining the biodistribution of nanoparticles. Particles of the size used in Vedakumari et al. are capable of being renally cleared, but given that the nanoparticles are made of materials that can be degraded by the body, clearance of the particles does not require renal clearance in order to be removed from the body. Marx et al. discloses methods by which particles of sizes such as 200 – 2,000 µm can be prepared, with Gaumet et al. providing guidance as to what particles will be suitable depending on the desired biodistribution of the drug delivery nanoparticles of Vedakumari et al.
The new language of “thrombin-polymerized fibrin” references the process by which the fibrin is obtained. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) MPEP 2113. While thrombin was not used in the preparation method of Vedakumari et al., the evidence of record does not show that the use of thrombin during fibrin nanoparticle formation results in a different and non-obvious product compared to that of the applied prior art. There is also no evidence of record that the process of Vedakumari et al. results in nanoparticles that are completely denatured such that the particle does not comprise any non-denatured fibrin.

Regarding the previously applied Vedakumari et al. reference still used in the new ground of rejection set forth above, Applicants argue that the particles of 25 – 28 nm lie outside the size range of amended claim 45. The small particle size provides good cellular uptake with good susceptibility and easy penetration, allows for a high drug loading capacity and prolonged blood circulation that is exceedingly recommended for drug delivery systems. The claimed invention is useful in the treatment of wounds and other tissue injuries while the particles of Vedakumari et al. cannot be used for this purpose. The claimed particles adhere to cells and promote clot formation, thereby enhancing tissue repair rates while the particles of Vedakumari et al. do not contain thrombin polymerized fibrin that do not adhere to cells or affect the clotting cycle. It is not surprising that these particles do not promote healing and they are made from denatured fibrin by treatment with hydrogen peroxide and then sodium hydroxide. Thrombin polymerized fibrin is substantially different in form and function to that disclosed by Vedakumari et al.
These arguments are unpersuasive. While the particles of are Vedakumari et al. taught as suitable for drug delivery, as discussed by the newly applied Marx et al. and Gaumet et al. references, nanoparticles of larger sizes than those in Vedakumari et al. are also suitable for drug delivery and the size will affect the biodistribution of the drug delivery particles. There is no evidence that fibrin particles as in Vedakumari et al. are the only sized particles with sizes suitable for drug delivery applications in light of the teachings of the newly applied prior art documents and the knowledge of the person of ordinary skill in the art. The instant claims are drawn to a product and not a method of using the product. The instant claims do not even recite an intended use of the claimed product. Features such as adhere to cells and promote clot formation are not recited in the instant claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). There is no evidence of record that the claimed products could not be applied to a wound. Application to a wound does not required cellular adhesion and/or promotion of clot formation and even without such factors, there could be effects from therapeutic agents present in the nanoparticles that are desirable for wound healing. Arguments without factual support are mere allegations and are not found persuasive. The claimed particles need only comprise fibrin that is not denatured, so the presence of denatured fibrin in the particles is not excluded. Applicants do not present any evidence that the conditions used in Vedakumari et al. result is complete denaturation of the fibrin such that no non-denatured fibrin was present. Therefore, in light of the teachings of the newly applied references, the claimed subject matter is not patentably distinguished.

Claim(s) 45 – 48, 50, 51 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Vedakumari et al., Marx et al. and Gaumet et al. as applied to claims 45 – 48, 50, 51 and 65 above, and further in view of Scheraga (Biophys Chem, 2004).
Vedakumari et al., Marx et al. and Gaumet et al. are discussed above. The extensive crosslinking that is preferred in Marx et al. is believed to render the nanoparticles insoluble and stable in the aqueous environment and in organic solvents (¶ [0026]).
Fibrin preparation in the absence of Factor XIII that can form covalent crosslinks as taught by Marx et al. is not disclosed.
Scheraga discloses that a key phase of blood clotting process in thrombin (T) and fibrinogen (F) interacting to form a fibrin clot and once prothrombin is activated by, thrombin is generated to interact with fibrinogen and form a clot (p 117, col 1). The overall reaction is shown on p 120 with fibrin clot formation taking place in three reversible steps as shown in col 2 on p 120. Thrombin is only required for the step in which F (fibrinogen) is converted to f (fibrin monomer) and 2 molecules each of FpA and FpB. The polymerization of fibrin monomers to fibrin does not require thrombin as removal of the FpA and FpB fragments uncovers the necessary polymerization sites (p 120, col 1, ¶ 1). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare fibrin nanoparticles from pure fibrinogen and thrombin in the absence of agents such as Factor XIII that crosslink the resulting fibrin clot. Even if such a methodology does not produce microparticles or nanoparticles, the methods of Marx et al. could be applied to such a material to form fibrin particles of the desired size. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because extensive crosslinking produces a product that is insoluble and stable in aqueous environments. While such a product can be desirable for some applications, such extensive crosslinking would reasonably be expected to also reduce the biodegradability of the resultant drug delivery nanoparticles. Depending on the requirements for a particular application, extensively crosslinked particles or particles that have much less crosslinking might be the better drug delivery platform to use and the person of ordinary skill in the art could determine which fibrin particles were optimal for a given application. For example, a biodistribution requiring particles that are too large to be cleared by the kidneys would motivate one of ordinary skill in the art to prepare particles with little to no crosslinking, which as taught by Scheraga does not require the presence of compounds such as Factor XIII to increase the biodegradability. Such particles might be less stable in aqueous solution, the altered biodegradability and kinetics of drug release could still provide for therapeutically effective drug delivery. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 45 – 46, 51 and 65 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 30 of copending Application No. 17/780,843 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US’843 recite fibrin scaffolds comprised of polymerized fibrinogen that can be in the form of particles (claim 15) that are no greater than about 10,000 nm in size (claim 16), a range which overlaps with the presently claimed range. The fibrin scaffold can have a degree of crosslinking that is no greater than 25% (claim 2), a range which overlaps with the presently claimed ranges. Overlapping ranges are prima facie obvious (see MPEP 2144.05) The fibrin scaffold can further comprise a therapeutic agent (claims 21 – 24). Methods such as claims 25 and 26 in which the fibrin scaffold is contacted with the wound render obvious the presence of pharmaceutically acceptable excipient(s) as the person of ordinary skill in the art before the effective filing date of the claimed invention would know that such ingredients are very common in the field and can be added to active components to facilitate their use and administration to subjects.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 45 – 48, 50, 51 and 65 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 30 of copending Application No. 17/780,843 in view of Marx et al. (US 2003/0045690). The claims of US’843 are discussed above.
While the inclusion of therapeutic agents in the particulate fibrin scaffolds is claimed, a growth factor and/or a cell recruiting factor is not claimed.
Marx et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate growth factors disclosed by Marx et al. into the fibrin scaffolds of US’843. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because US’843 discloses that the fibrin scaffolds can further comprise a therapeutic agents and Marx et al. discloses that growth factors are among the therapeutic agents that can be associated with such materials. The selection of the therapeutic application for a particular application from those that are disclosed in the applied prior art is within the skill of the person of ordinary skill in the art.
This is a provisional nonstatutory double patenting rejection.

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618